Citation Nr: 1442914	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-09 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in October 2013, at which time the claims were remanded for further development.  

With respect to the Veteran's claim for an increased rating for PTSD, the Veteran was initially assigned a 10 percent rating for PTSD.  Then, on remand in July 2014, he was awarded a higher, 30 percent rating for PTSD effective August 23, 2014.  The Veteran's representative clarified in the August 2014 Informal Hearing Presentation that "[w]e request the Board grant an increased evaluation of 30% for the [V]eteran's initial disability rating," arguing that the Veteran "showed symptoms more closely approximating the 30% disabling picture prior to his original rating decision."   Furthermore, it was stated that "[t]he [V]eteran contends that his PTSD symptoms were the same when he was awarded service connection that they are now and a higher initial rating should be granted."  He has communicated his desire to obtain a 30 percent rating since the time he was awarded service connection, thereby limiting the case or controversy to whether he is entitled to an increased rating prior to April 23, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993) ("The Court does not here hold that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.").  Thus, the Board has recharacterized the issue on appeal to entitlement to an initial rating in excess of 10 percent prior to August 4, 2014.  

Additionally, in October 2013, the Board referred the issue of entitlement to service connection for loss of smell to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It appears that, in July 2014, the Appeals Management Center (AMC) referred this issue back to the RO.  Thus, it appears the matter is now under the jurisdiction of the St. Petersburg RO.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire time period on appeal prior to April 23, 2014, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

Prior to April 23, 2014, the criteria for an initial rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As the Veteran's representative clarified in August 2014, the Veteran is seeking an initial 30 percent rating for PTSD prior to April 23, 2014; from April 23, 2014, onward, a 30 percent rating has already been assigned for PTSD.  See August 2014 representative statement ("We request the Board grant an increased evaluation of 30% for the [V]eteran's initial disability rating.").  As the case or controversy in this case has been limited in this fashion, the Board's award of a 30 percent rating prior to April 23, 2014, constitutes a full grant of benefits sought on appeal.  Accordingly, any deficiency as to VA's duties to notify and assist is moot.

II.  Initial Rating for PTSD

In this case, the Veteran contends that his PTSD is of such severity so as to warrant a disability rating of 30 percent throughout the appeal period prior to April 23, 2014.  At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD.  As such, the claim requires consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable rating criteria for PTSD, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 
 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent is indicative of occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  

After carefully reviewing the evidence of record, the Board concludes that the Veteran's PTSD symptoms indeed more nearly approximate a 30 percent rating prior to April 23, 2014.  In ascertaining whether a 30 percent rating should be awarded all the way back to 2010, the Board also concludes that his PTSD symptoms were of such frequency and severity so as to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) throughout this time period.  

In fact, the April 2014 VA examination for PTSD supporting the overall conclusion that the Veteran's PTSD resulted in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation" also expressly concluded that the symptoms described in Criteria B, C, and D-those same symptoms that were used to assign the 30 percent rating-had a duration of  "more than 1 month."  In fact, the examination report suggests that these symptoms were present for "years."  See April 2014 VA examination report (noting the "onset of symptoms" of "years" for symptoms of depression (including being withdrawn, isolation, anhedonia, depressed mood, low energy, increased or decreased sleep, unrefreshed sleep, poor attention and concentration, forgetfulness, change in appetite, crying spells, guilt, feeling helpless, hopeless, and worthless) and of anxiety (including restlessness or feeling keyed up or on edge, easily fatigued, difficulty concentrating or mind going blank, irritability, muscle tension, sleep disturbance ,worries excessively, difficulties making decisions, unsure of self, second guesses himself)).  

An increased 30 percent rating also corresponds with the lower GAF scores assigned to the Veteran's PTSD in VA treatment records prior to the April 2014 VA examination.  See, e.g. February 2011 VA treatment report (assigning a GAF score of 56); March 2011 VA treatment report (assigning a GAF score of 57).  

Accordingly, the Board resolves doubt in the Veteran's favor and finds that the criteria for a 30 percent rating for PTSD have been met throughout the entire appeal period prior to April 23, 2014.  


ORDER

A 30 percent rating for PTSD prior to April 23, 2014, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Although any additional delay is regrettable, the increased rating claim for hearing loss must be remanded for additional development.  Unfortunately, further development is warranted because certain action requested in the Board's previous October 2013 remand has not been performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Specifically, in the October 2013 remand, the Board explained:

The examiner is directed to . . . describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Although a January 2014 VA audiology examination was conducted on remand, the VA examiner checked the box for "No" in response to the question as to whether the Veteran's hearing loss impacts the ordinary conditions of daily life, including the ability to work.  The Board is cognizant, however, that "significant effects" on the Veteran's occupation and "hearing difficulty" impact on occupational activities was already previously noted in the November 2010 examination report.  An adequate discussion of the functional effects is especially important here in light of the Veteran's contention that the initial VA examination report was inadequate for rating purposes, to include extraschedular consideration, because the VA audiology did not fully describe the functional effects caused by the hearing disability.  See September 2013 Informal Hearing Presentation.  Accordingly, a remand for a new examination is necessary to adequately assess the functional effects of the Veteran's hearing loss disability.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a new VA audiology examination to ascertain the current level of severity of the Veteran's bilateral hearing loss.  The claims file [i.e. all relevant records contained on VMBS and Virtual VA] must be provided to and reviewed by the examiner.  

The examiner must, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  [Please note that significant occupational effects were noted, but not described, in the November 2010 VA examination report.]

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


